Citation Nr: 0733907	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  04-07 032A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than June 25, 2002, 
for a grant of presumptive service connection for Type II 
diabetes mellitus as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel





INTRODUCTION

The veteran had active service in the United States Marine 
Corps from December 1965 to November 1968, with service in 
the Republic of Vietnam.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an October 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  This appeal was remanded in October 2006.  


FINDING OF FACT

The veteran filed his initial claim of entitlement to service 
connection for diabetes mellitus on June 25, 2002.  


CONCLUSION OF LAW

The criteria for the award of an effective date prior to June 
25, 2002, for the grant of service connection for type II 
diabetes mellitus, have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.114, 3.400, 3.816 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks an effective date earlier than the 
currently assigned June 25, 2002, for service connection for 
diabetes mellitus.  

Under 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i), the 
effective date of an award of direct service connection shall 
be the day following separation from active service or date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, the effective date of an 
award of direct service connection shall be either the date 
of receipt of claim, or date entitlement arose, whichever is 
later.

Generally, where compensation is awarded pursuant to a 
liberalizing law, or a liberalizing VA issue, the effective 
date of such award shall be fixed in accordance with the 
facts found, but shall not be earlier than the effective date 
of the act or administrative issue.  38 C.F.R. § 3.114(a); 
see also VAOPGCPREC 5-94, 59 Fed. Reg. 27803 (1994).  In 
order for a claimant to be eligible for a retroactive 
payment, however, the evidence must show that the claimant 
met all eligibility criteria for the liberalized benefit on 
the effective date of the liberalizing law or VA issue and 
that such eligibility existed continuously from that date to 
the date of claim or administrative determination of 
entitlement.  See 38 C.F.R. § 3.114(a) (2006); see also McCay 
v. Brown, 9 Vet. App. 183, 188 (1996), aff'd, 106 F.3d 1577, 
1581 (Fed. Cir. 1997).

The VA regulations which provide for presumptive service 
connection for diseases associated with exposure to certain 
herbicide agents (to include Agent Orange) were amended 
effective July 9, 2001.  Specifically, diabetes mellitus, 
type II, was added to the list of diseases which warrant 
service connection on a presumptive basis as a result of 
Agent Orange exposure during service.  Compare 38 C.F.R. 
§ 3.309(e) (2001) with 38 C.F.R. § 3.309(e) (2002).  
Normally, this would mean that the effective date of service 
connection for diabetes mellitus, based on Agent Orange 
exposure, could not be before the date that the regulation 
became effective.  However, because the veteran's claim 
involves exposure to Agent Orange, there is case law which 
controls the assignment of the effective date for service 
connection.  The final stipulation and order in Nehmer v. 
United States Veterans Admin., 712 F. Supp. 1404 (N.D. Cal. 
1989) (Nehmer I), and the specific guidance provided in 
Nehmer v. United States Veterans Admin., 32 F. Supp. 2d 1175 
(N.D. Cal 1999) (Nehmer II), and Nehmer v. United States 
Veterans Admin., No. C86- 6160 TEH (N.D. Cal. Dec. 12, 2000) 
(class action order), create an exception to the provisions 
governing the assignment of effective dates in certain cases 
involving Agent Orange exposure.

Because the Nehmer case created an exception to the general 
provisions governing the assignment of effective dates in 
certain cases, VA enacted regulations to state the effective 
date rules required by orders of the United States District 
Court in the class-action.  The new regulations state that a 
Nehmer class member includes a Vietnam veteran who has a 
"covered herbicide disease."  Covered herbicide disease 
means a disease for which VA has established a presumption of 
service connection before October 1, 2002, pursuant to the 
Agent Orange Act of 1991, Public Law 102-4, other than 
chloracne.  Covered herbicide diseases specifically include 
diabetes mellitus, type II.  38 C.F.R. § 3.816(b).

The regulations provide, in pertinent part, that if a Nehmer 
class member is entitled to disability compensation for a 
covered herbicide disease, the effective date of the award 
will be as follows:

If the class member's claim for disability compensation for 
the covered herbicide disease was either pending before VA on 
May 3, 1989, or was received by VA between that date and the 
effective date of the statute or regulation establishing a 
presumption of service connection for the covered disease, 
the effective date of the award will be the later of the date 
such claim was received by VA or the date the disability 
arose, except as otherwise provided in paragraph (c)(3) of 
this section.  A claim will be considered a claim for 
compensation for a particular covered herbicide disease if:

(i) The claimant's application and other supporting 
statements and submissions may reasonably be viewed, under 
the standards ordinarily governing compensation claims, as 
indicating an intent to apply for compensation for the 
covered herbicide disability; or

(ii) VA issued a decision on the claim, between May 3, 1989 
and the effective date of the statute or regulation 
establishing a presumption of service connection for the 
covered disease, in which VA denied compensation for a 
disease that reasonably may be construed as the same covered 
herbicide disease for which compensation has been awarded.

38 C.F.R. § 3.816(c)(2).

Review of the claims file reflects that the RO found that a 
statement in writing received by VA from the veteran on June 
25, 2002, constituted a claim by him of entitlement to 
service connection for Type 2 diabetes mellitus as a result 
of his presumed exposure in Vietnam to herbicides.  Earlier, 
on November 17, 1999, VA received a statement in writing from 
the veteran in which he alleged that he and members of his 
Marine unit were in the field one night and were "sprayed" 
with a herbicide agent.  The RO treated the veteran's 
statement received in November 1999 as a claim of entitlement 
to service connection for unspecified disabilities as a 
result of presumed exposure to herbicides in Vietnam and 
denied entitlement to service connection for any disability 
due to exposure to herbicides on the basis that there was no 
evidence of record submitted or identified by the veteran 
showing a diagnosis of any of the diseases then listed in 
38 C.F.R. § 3.309(e) as subject to presumptive service 
connection as a result of a Vietnam veteran's presumed 
exposure to herbicides.  It is noted that any communication 
or action indicating an intent to apply for one or more 
benefits under the laws administered by VA from a claimant 
may be considered an informal claim.  However, such an 
informal claim, which must be in writing, see Rodriguez v. 
West, 189 F.3d 1351, 1353-54 (Fed. Cir. 1999), must identify 
the benefit sought, see 38 C.F.R. § 3.155(a), and the 
veteran's statement received in November 1999 did not 
identify entitlement to service connection for Type 2 
diabetes as a benefit which he was seeking at that time.

His post-service VA treatment records in the claims file also 
include a note dated November 23, 2001, which states under 
"A" [assessments] "dm" [diabetes mellitus] start 
metformin..."  That VA treatment record is the earliest 
evidence of findings or treatment for Type 2 diabetes.

However, treatment records are not used as an informal claim 
for an initial claim for service connection; an informal 
claim requires a communication or action that identifies the 
benefit sought.  38 C.F.R. §§ 3.155, 3.157 (2007).  To that 
end, the VA treatment record refers to diabetes mellitus but 
it does not reflect any intent to apply for benefits.  As 
such, this treatment record does not qualify as an informal 
claim.  

The veteran is a "Nehmer class member" within the meaning 
of 38 C.F.R. § 3.816(b)(1) and has a "covered herbicide 
disease" [i.e., diabetes mellitus] within the meaning of 
38 C.F.R. § 3.816(b)(2).  However, a review of the record 
indicates that VA has never denied a claim of service 
connection for diabetes mellitus from the veteran, including 
between September 25, 1985 and May 3, 1989.  He does not 
contend otherwise.  Thus, an earlier effective date is not 
warranted under 38 C.F.R. § 3.816(c)(1). 

Similarly, the veteran did not submit a claim for diabetes 
mellitus between May 3, 1989 and May 8, 2001, the effective 
date for the regulation which added diabetes mellitus as a 
disease presumptively due to in-service exposure to 
herbicides.  See Liesegang v. Secretary of Veterans Affairs, 
312 F.3d 1368 (Fed. Cir. 2002).  He does not contend 
otherwise.  Thus, an earlier effective date is not warranted 
under 38 C.F.R. § 3.816(c)(2).

Finally, the veteran did not submit a claim of service 
connection for diabetes mellitus within one year of his 
separation from service in November 1968.  Again, he does not 
contend otherwise.  Thus, 38 C.F.R. § 3.816(c)(3) is 
inapplicable.

Because these requirements have not been met, 38 C.F.R. 
§ 3.816 provides that the effective date of the award of 
service connection for diabetes must be determined in 
accordance with §§ 3.114 and 3.400.

38 C.F.R. § 3.114 pertains to effective dates based on 
liberalizing legislation.  As noted above, that regulation 
stipulates that if a claim for benefits is filed or reviewed 
by VA more than one year after the issuance of the 
liberalizing law, the evidence of record must show that the 
claimant met all eligibility criteria for the liberalized 
benefit on the effective date of the liberalizing law or VA 
issue and that such eligibility existed continuously from 
that date to the date of claim or administrative 
determination of entitlement.

Here, the effective date of the regulation which added 
diabetes mellitus as a disease presumptively due to in-
service exposure to herbicides is May 8, 2001.  The earliest 
medical evidence of the veteran's diabetes is not until 
November 23, 2001, more than six months later.  Although the 
veteran contends that he was diagnosed with diabetes one year 
prior to June 25, 2002, the effective date of service 
connection; he does not contend that diabetes was diagnosed 
as of May 8, 2001.  Thus, the evidence does not show that the 
veteran met all eligibility criteria for service connection 
for diabetes as of May 8, 2001, the effective date of the 
liberalizing law, nor does the evidence show that diabetes 
existed continuously from that date until June 25, 2002, the 
date of receipt of his original claim for service connection.  
See Hickson v. West, 12 Vet. App. 247,253 (1999) [In order to 
establish service connection for the claimed disorder, there 
must first be medical evidence of a current disability].

Turning to 38 C.F.R. § 3.400, that regulation provides that 
where, as here, the claim is received more than one year 
following service separation, the effective date of an award 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.

In this case, as set forth above, the RO has assigned an 
effective date of June 25, 2002, corresponding to the date of 
receipt of the veteran's claim for service connection for 
diabetes.  

Accordingly, for the reasons discussed above, the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt doctrine is inapplicable, and the 
claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In deciding the issue in this case, the Board has considered 
VA's duty to inform the veteran of the evidence needed to 
substantiate his claim and to assist him in obtaining the 
relevant evidence.  The Veterans Claims Assistance Act of 
2000 (VCAA) [codified at 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2002)]; 38 C.F.R. § 3.159.

The Court has held that the statutory and regulatory 
provisions pertaining to VA's duty to notify and assist do 
not apply to a claim if resolution of the claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001).  In the instant case the facts are not 
in dispute.  For instance, the veteran has not disputed the 
date on which a claim was filed and he does not claim that 
diabetes was diagnosed as of May 8, 2001.  Thus, VA has no 
further duty to notify the veteran of the evidence needed to 
substantiate his claim or to assist him in obtaining that 
evidence in that no reasonable possibility exists that any 
further assistance would aid the veteran in substantiating 
the claim.  See also Wensch v. Principi, 15 Vet. App. 362, 
368 (2001).  

Notwithstanding, the Board notes that the veteran was 
provided a VCAA notice letter in August 2002, prior to the 
October 2002 rating decision on appeal, which satisfies the 
duty to notify provisions as this letter discusses the 
criteria with respect to the appellant's original service 
connection claim.  The Board emphasizes that this appeal 
arises from the initial rating assigned when the RO awarded 
service connection, such that the original letter refers to 
the requirements for establishing service connection for this 
claim.  There is no requirement for additional 38 U.S.C.A. 
§ 5103(a) notice on a "downstream" issue, i.e., an 
increased rating or an earlier effective date after an 
initial award of service connection, if proper VCAA notice 
for the original service connection issue was already 
provided, as is the case here.  VAOPGCPREC 8-2003.  
Therefore, the veteran has been provided adequate notice and, 
inasmuch as the effective date of service connection and 
schedular rating for this disorder was in accordance with 
pertinent regulations, there can be no possibility of 
prejudice.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

As for the duty to assist, the RO has obtained the veteran's 
service and VA medical records, he has submitted lay evidence 
in the form of his written communications, and his claim has 
been remanded for additional development.  Thus, the evidence 
associated with the claims file adequately addresses the 
requirements necessary for evaluating the veteran's claim.  




ORDER

Entitlement to an effective date earlier than June 25, 2002, 
for the grant of service connection for diabetes mellitus, 
type II, is denied.


________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


